Citation Nr: 0721094	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-08 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of service connection for eye disability, 
glaucoma, and if so, whether service connection is warranted.  

2. Entitlement to a compensable rating for the service-
connected tinea pedis.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1961 to November 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The record shows that the RO previously denied service 
connection for eye disability in an unappealed rating 
decision in April 1985.  By operation of law, the unappealed 
rating decision became final (hereinafter also referred to as 
finality).  38 U.S.C.A. § 7105.  On the current eye claim, 
following the initial RO adjudication in October 2004, the RO 
adjudicated the claim on the merits without regard to 
finality. 

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim of service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board has 
jurisdiction responsibility to consider whether it is proper 
for a claim to be reopened, and what the RO determined in 
this regard is irrelevant.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  For this reason, the Board has styled 
the issue to reflect that finality has attached to the 
previous rating decision, denying service connection for eye 
disability.  

In November 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the file.  

The claim for increase for tinea pedis is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1. In a rating decision in April 1985, the RO denied the 
claim of service connection for eye disability; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the rating 
decision.  

2. The additional evidence presented since the rating 
decision in April 1985 by the RO when considered with 
previous evidence, relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim.    

3. The currently diagnosed eye disease, glaucoma in each eye, 
had onset during service.


CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen the 
claim of service connection for eye disability, glaucoma.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

2. Glaucoma in each eye was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



As the application to reopen the claim of service connection 
for eye disability, claimed as glaucoma, and the claim for 
service connection for eye disability on the merits are 
decided in the veteran's favor no further action is required 
to comply with the VCAA. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Eye Disability - Claim to Reopen

In a rating decision in April 1985, the RO denied service 
connection for eye disability on the basis that eye disease 
was not confirmed on VA examination.  In a letter dated in 
April 1985, the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights.  
The notice included the veteran's right to appeal the adverse 
determination by notifying the RO of his intention within one 
year from the date of the letter.  As the veteran did not 
appeal the rating decision of April 1985 by the RO, the 
rating decision became final by operation of law.  The claim, 
however, may be reopened if new and material evidence is 
presented.   38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
3.156.  

The evidence of record at the time of the April 1985 rating 
decision included service medical records from the veteran's 
period of active duty from July 1961 to November 1984 and a 
VA examination report of February 1985.  The service medical 
records included elevated and normal readings for intraocular 
pressure.  In October 1984, intraocular pressure was high, 
and the veteran was referred to an ophthalmology clinic to 
rule out glaucoma.  After further evaluation, the diagnosis 
was suspicious optic disc cupping.  He was seen later in 
October 1984 for a follow-up.  Visual field testing was 
normal then, and the diagnosis was borderline intraocular 
pressure with some intermittent increase on tonometry.  The 
plan was not to start medication at that time but to send 
photos of the optic discs to the veteran with a 
recommendation of an annual or bi-annual checkup.  The 
veteran retired from service the next month. 

On VA examination in February 1985, history included 
suspected chronic open angle glaucoma in October 1984.   The 
VA diagnoses were refractive error and suspicion of chronic 
open angle glaucoma.  The examiner noted that visual field 
testing was needed, but there is no record that such testing 
was completed. 

As the unappealed rating decision of April 1985 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.  

In June 2004, the veteran submitted a statement expressing 
his desire to reopen his claim for service connection for eye 
disability, specifically claimed as glaucoma.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been obtained, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional, non-duplicative evidence presented since the 
rating decision in April 1985 consists of a VA examination 
report of December 2005, private medical statements dated in 
July 2005 and April 2006, and statements and testimony of the 
veteran.  The VA and private medical records show that the 
veteran currently has a diagnosis of primary open angle 
glaucoma in each eye.  More significantly, the veteran's 
private physician, J.H., M.D., stated that after reviewing 
the service medical records the veteran's glaucoma began in 
service in October 1984, when intraocular pressure was 26 mhg 
in each eye and optic disc cupping was 0.7 in each eye. 

In regard to the evidence submitted since the April 1985 
rating decision, the Board finds that the VA and private 
medical records, documenting a diagnosis of glaucoma after 
service, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, that is, evidence of current disability, the lack 
of such evidence was the basis of the denial of the claim by 
the RO in the rating decision of April 1985.  As the evidence 
is new and material evidence, the claim of service connection 
for eye disability is reopened.  

As new and material evidence has been presented to reopen the  
claim, the Board now proceeds to adjudicate that claim on the 
merits.  

II. Eye Disability - on the Merits

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

During service, intraocular pressure was elevated in each eye 
on several occasions and optic disc cupping was also 
elevated, both risk factors for developing glaucoma. And at 
the time of the veteran's separation from service in November 
1984 and at the time of a VA examination in February 1985, no 
more than three months later, the veteran was suspected of 
having open angle glaucoma.  Currently VA and private medical 
records show that the veteran has been diagnosed with open 
angle glaucoma in each eye.  

Although glaucoma was not affirmatively shown to be present 
during service, there was evidence of risk factors for 
glaucoma, namely, increased intraocular pressure and optic 
disc cupping. 

The crucial question in this case has become whether the 
currently diagnosed glaucoma had onset during service, and 
the record contains conflicting medical evidence.

The medical evidence against the claim consists of the 
December 2005 report of a VA examiner.  After review of the 
record, including the service medical records, the VA 
examiner expressed the opinion that was not at least as 
likely as not that the veteran's glaucoma was related to 
service, and the examiner explained that the veteran was 
never given a diagnosis of glaucoma in service and that the 
veteran did not report any type of eye injury that would be 
consistent with a mechanism to explain glaucoma.  

The medical evidence in favor of the claims consists of 
statements, dated in 2005 and 2006, of a private physician, 
J.H., M.D., who also reviewed the veteran's service medical 
records, and the physician expressed the opinion that the 
veteran's glaucoma had onset during service based on findings 
of elevated intraocular pressure of 26 mgh in each eye and 
optic disc cupping of 0.7 in each eye in service.  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed and 
whether or not, and the extent to which they reviewed the 
record.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the analytical findings, and the probative 
weight of a medical opinion may be reduced if the physician 
fails to explain the basis for an opinion.  Sklar v. Brown, 5 
Vet. App. 140 (1993).

Among the factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).



After a review of the medical opinions, both physicians had 
reviewed the record and both physicians provided a rationale 
for their opinion.  Considering the relative merits of the 
analytical findings and the details of the opinions, the 
Board places more weight on the favorable medical opinion 
because the physician relied on the facts in the record, 
elevated intraocular pressure in each eye and optic disc 
cupping in each eye during service, which are risk factors 
for glaucoma.  On the other hand, the VA physician based his 
opinion on the lack of evidence of an eye injury and the 
physician did not explain the affect of the in-service 
findings of elevated intraocular pressure and optic disc 
cupping, known risk factors for glaucoma. 

In balancing the evidence and placing greater weight on the 
favorable nexus opinion, the Board finds that glaucoma in 
each eye, diagnosed after discharge, had onset during 
service, when all the evidence, including that pertinent to 
service, is considered.  38 C.F.R. § 3.303(d).  


ORDER

As new and material evidence has been presented, the claim of 
service connection for eye disability, glaucoma, is reopened, 
and to that extent the appeal is granted.

On the merits of the claim, service connection for eye 
disability, glaucoma in each eye, is granted.  


REMAND

In November 2006, the veteran testified that he was 
prescribed creams and pills by a private doctor to help 
control his skin infection.  As the records of treatment are 
not in the file and as the records are pertinent to whether a 
higher rating is warranted for tinea pedis, the case is 
REMANDED for the following action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2. Request the veteran to submit medical 
records, pertaining to treatment of his 
service-connected tinea pedis, from his 
private physician or have the veteran 
complete a medical release form to obtain 
the records n his behalf. 

3. Schedule the veteran for a VA 
dermatologic examination to determine the 
extent of the affected area and whether 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs are 
needed. 

4. Upon completion of the foregoing, the 
claim should be readjudicated.  If the 
decision remains adverse to the veteran, 
then provide him with a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


